CT CMECF NextGen                                                 https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?118385980790615-L_1_0-1
                           Case 3:18-cv-01325-VLB Document 15 Filed 10/09/18 Page 1 of 3

                                                                                              APPEAL,CLOSED,PROSE

                                                 U.S. District Court
                                       District of Connecticut (New Haven)
                                 CIVIL DOCKET FOR CASE #: 3:18-cv-01325-VLB


         Jones v. Yale University                                          Date Filed: 08/09/2018
         Assigned to: Judge Vanessa L. Bryant                              Date Terminated: 08/31/2018
         Demand: $2,000,000,000                                            Jury Demand: Plaintiff
         Cause: 28:1391 Venue                                              Nature of Suit: 362 Personal Inj. Med.
                                                                           Malpractice
                                                                           Jurisdiction: Federal Question

         Plaintiff
         Matthew Jones                                     represented by Matthew Jones
                                                                          11366 Sussex Highway
                                                                          Greenwood, DE 19950
                                                                          302-349-5251
                                                                          PRO SE


         V.
         Defendant
         Yale University                                   represented by Patrick M. Noonan
                                                                          Donahue, Durham & Noonan
                                                                          Concept Park
                                                                          741 Boston Post Road
                                                                          Guilford, CT 06437
                                                                          203-458-9168
                                                                          Fax: 203-458-4424
                                                                          Email: pnoonan@ddnctlaw.com
                                                                          ATTORNEY TO BE NOTICED


         Date Filed          #    Docket Text
         10/09/2018          14 NOTICE OF APPEAL as to 11 Order on Motion to Reopen Case, by Matthew Jones.
                                (Attachments: # 1 Envelope) (Velez, F.) (Entered: 10/10/2018)
         09/28/2018          13 CLERK'S CERTIFICATE RE: INDEX AND RECORD ON APPEAL re: 12 Notice
                                of Appeal. The attached docket sheet is hereby certified as the entire Index/Record
                                on Appeal in this matter and electronically sent to the Court of Appeals, with the
                                exception of any manually filed documents as noted below. Robin D. Tabora, Clerk.
                                Documents manually filed not included in this transmission: none (Murphy,
                                Tatihana) (Entered: 10/01/2018)




1 of 3                                                                                                           10/10/2018, 11:00 AM
CT CMECF NextGen                                              https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?118385980790615-L_1_0-1
                      Case 3:18-cv-01325-VLB Document 15 Filed 10/09/18 Page 2 of 3

         09/28/2018     12 NOTICE OF APPEAL as to 11 Order on Motion to Reopen Case by Matthew Jones.
                           (Attachments: # 1 Envelope)(Murphy, Tatihana) (Entered: 10/01/2018)
         09/13/2018     11 ORDER denying 10 Motion to Reopen Case. As the Court stated in its previous 9
                           Order, Plaintiff must satisfy Fed. R. Civ. P. 8. Plaintiff's amended complaint fails to
                           satisfy Rule 8 for the reasons set forth in the Court's 9 Order. Even if Plaintiff's
                           complaint complied with Rule 8, the Court declines to reopen his case and to grant
                           him leave to amend under Fed. R. Civ. P. 15 because amendment would be futile for
                           the reasons stated in the Court's 9 Order. Signed by Judge Vanessa L. Bryant on
                           9/13/2018. (Lindberg, Christina) (Entered: 09/13/2018)
         09/10/2018     10 MOTION to Reopen Case by Matthew Jones.Responses due by 10/1/2018
                           (Attachments: # 1 Complaint Attachment, # 2 Envelope)(Hernandez, T.) (Entered:
                           09/11/2018)
         08/31/2018         JUDICIAL PROCEEDINGS SURVEY - FOR COUNSEL ONLY: The following link
                            to the confidential survey requires you to log into CM/ECF for SECURITY purposes.
                            Once in CM/ECF you will be prompted for the case number. Although you are
                            receiving this survey through CM/ECF, it is hosted on an independent website called
                            SurveyMonkey. Once in SurveyMonkey, the survey is located in a secure account.
                            The survey is not docketed and it is not sent directly to the judge. To ensure
                            anonymity, completed surveys are held up to 90 days before they are sent to the judge
                            for review. We hope you will take this opportunity to participate, please click on this
                            link:

                            https://ecf.ctd.uscourts.gov/cgi-bin/Dispatch.pl?survey
                            (Shafer, J.) (Entered: 08/31/2018)
         08/31/2018      9 ORDER. For the reasons explained in the attached Order, Plaintiff's 2 Motion for
                           Leave to Proceed in forma pauperis is denied and the case is dismissed without
                           prejudice to file a motion to reopen together with a Second Amended Complaint
                           within 21 days of the date of this Order in adherence with Rule 8 of the Federal Rules
                           of Civil Procedure. Defendant's 8 Motion for Extension of Time is denied as moot.
                           The Clerk is directed to close this case. Signed by Judge Vanessa L. Bryant on
                           8/31/2018. (Lindberg, Christina) (Entered: 08/31/2018)
         08/30/2018      8 MOTION for Extension of Time until 21 days after ruling on Motion for Leave to
                           Proceed In Forma Pauperis to file a response to plaintiff's Complaint 1 Complaint by
                           Yale University. (Noonan, Patrick) (Entered: 08/30/2018)
         08/22/2018      7 NOTICE of Appearance by Patrick M. Noonan on behalf of Yale University
                           (Noonan, Patrick) (Entered: 08/22/2018)
         08/09/2018      6 ORDER RE: Judge's Chambers Practices. Counsel are directed to read and comply
                           with the Chambers Practices and Standing Orders prior to filing any document. So
                           ordered
                           Signed by Judge Vanessa L. Bryant on 8/9/2018.(Anastasio, F.) (Entered:
                           08/13/2018)
         08/09/2018      5 STANDING PROTECTIVE ORDER
                           Signed by Judge Vanessa L. Bryant on 8/9/2018.(Anastasio, F.) (Entered:


2 of 3                                                                                                        10/10/2018, 11:00 AM
CT CMECF NextGen                                           https://jenie.ao.dcn/ctd-ecf/cgi-bin/DktRpt.pl?118385980790615-L_1_0-1
                      Case 3:18-cv-01325-VLB Document 15 Filed 10/09/18 Page 3 of 3

                            08/13/2018)
         08/09/2018      4 Order on Pretrial Deadlines: Amended Pleadings due by 10/8/2018 Discovery due by
                           2/8/2019 Dispositive Motions due by 3/15/2019
                           Signed by Clerk on 8/9/2018.(Anastasio, F.) (Entered: 08/13/2018)
         08/09/2018      3 Appearance Self Represented Party by Matthew Jones (Anastasio, F.) (Entered:
                           08/13/2018)
         08/09/2018      2 MOTION for Leave to Proceed in forma pauperis by Matthew Jones. (Anastasio, F.)
                           (Entered: 08/13/2018)
         08/09/2018      1 COMPLAINT against Yale University, filed by Matthew Jones. (Attachments: # 1
                           Envelope)(Anastasio, F.) (Entered: 08/13/2018)




3 of 3                                                                                                     10/10/2018, 11:00 AM
